—Order unanimously reversed on the law without costs, motion denied and complaint against defendant John K. Holmes reinstated. Memorandum: John K. Holmes (defendant) was involved in a one-vehicle accident as he was traveling in the right westbound lane of the Kensington Expressway after his vehicle hit an accumulation of water on the roadway and began to hydroplane. Defendant lost control of his vehicle, which veered to the right, then to the left, and finally came to rest in the left westbound lane facing east. Police officers arrived within minutes, and removed defendant from his vehicle and took him from the scene in a police vehicle. A few minutes later, despite the ef-
*958forts of two police officers to warn westbound motorists of the disabled vehicle, a vehicle struck the front of defendant’s vehicle. The vehicle driven by Moses Weary, Jr. (plaintiff), struck that vehicle, and a fourth vehicle struck plaintiffs vehicle. Supreme Court granted the motion of defendant for summary judgment dismissing the complaint against him. That was error.
There are issues of fact whether defendant was negligent in the operation of his motor vehicle and whether that negligence was a proximate cause of plaintiffs injuries (see, McMorrow v Trimper, 149 AD2d 971, 972-973, affd 74 NY2d 830; Anderson v Muniz, 125 AD2d 281). Defendant’s acts were not so remote in time from plaintiffs injuries “as to preclude recovery as a matter of law” (McMorrow v Trimper, supra, at 972). Neither the acts of the police officers nor the acts of the drivers involved in the multivehicle collision were so extraordinary under the circumstances that they should “be viewed as superseding acts which, as a matter of law, break the causal link” (McMorrow v Trimper, supra, at 973; see, Gordon v Eastern Ry. Supply, 82 NY2d 555, 562). (Appeal from Order of Supreme Court, Erie County, Flaherty, J. — Summary Judgment.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.